 


109 HR 3905 IH: To amend the Internal Revenue Code of 1986 to allow individuals to designate income tax overpayments to support relief efforts in response to Hurricane Katrina.
U.S. House of Representatives
2005-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3905 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2005 
Mr. Kind (for himself, Mrs. Johnson of Connecticut, Mrs. Tauscher, Mr. Brown of Ohio, Mr. Grijalva, Mr. Meehan, and Mr. Simmons) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow individuals to designate income tax overpayments to support relief efforts in response to Hurricane Katrina. 
 
 
1.Designation of income tax overpayments to support relief efforts in response to Hurricane Katrina 
(a)Designation 
(1)In generalSubchapter A of chapter 61 of the Internal Revenue Code of 1986 (relating to information and returns) is amended by adding at the end the following new part: 
 
IXDesignation of overpayments to Bush-Clinton Katrina Funds 
 
Sec. 6098. Designation to Bush-Clinton Katrina Funds 
6098.Designation to Bush-Clinton Katrina Funds 
(a)In generalIn the case of an individual, with respect to each taxpayer’s return for the taxable year of the tax imposed by chapter 1, such taxpayer may designate that a specified portion (not less than $1) of any overpayment of tax for such taxable year be paid over to the Bush-Clinton Katrina Funds. 
(b)Manner and time of designationA designation under subsection (a) may be made with respect to any taxable year only at the time of filing the return of the tax imposed by chapter 1 for such taxable year. Such designation shall be made in such manner as the Secretary prescribes by regulations except that such designation shall be made either on the first page of the return or on the page bearing the taxpayer’s signature. 
(c)Overpayments treated as refundedFor purposes of this title, any portion of an overpayment of tax designated under subsection (a) shall be treated as— 
(1)being refunded to the taxpayer as of the last date prescribed for filing the return of tax imposed by chapter 1 (determined without regard to extensions) or, if later, the date the return is filed, and 
(2)a contribution made by such taxpayer on such date to the United States. 
(d)Transfer of fundsThe Secretary of the Treasury shall, from time to time, pay over from the general fund of the Treasury to the Bush-Clinton Katrina Funds amounts equivalent to the amounts designated under subsection (a). 
(e)Bush-Clinton Katrina FundsFor purposes of this section— 
(1)In generalThe term Bush-Clinton Katrina Funds means— 
(A)the Bush-Clinton Katrina Fund of the William J. Clinton Foundation, and 
(B)the Bush-Clinton Katrina Fund of the Greater Houston Community Foundation. 
(2)Equal transfersThe Secretary of the Treasury shall ensure that to the greatest extent practicable amounts paid over under subsection (d) are divided equally between the funds described in subparagraphs (A) and (B) of paragraph (1). 
(f)TerminationThis section shall not apply with respect to any taxable year ending after the date on which the Secretary of the Treasury determines that the relief efforts related to Hurricane Katrina have terminated or that payments to the Bush-Clinton Katrina Funds under this section are no longer necessary or appropriate.. 
(2)Clerical amendmentThe table of parts for subchapter A of chapter 61 of such Code is amended by adding at the end the following new item: 
 
 
Part IX. Designation of overpayments to Bush-Clinton Katrina Funds. 
(b)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.  
 
